Citation Nr: 0030062	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  94-42 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a total rating based on individual 
unemployability.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from November 1941 to August 
1946.  He was awarded decorations including the combat 
infantryman's badge and the Purple Heart with one oak leaf 
cluster.

This matter arises from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This case was first considered by the Board in November 1996, 
when it was remanded.  Subsequently, in January 1997, the 
veteran withdrew a pending claim entitlement to service 
connection for post-traumatic stress disorder.  In January 
1998, the Board again considered and remanded the case.  It 
now has been returned to the Board.


REMAND

The Board remanded this case in January 1998 for the veteran 
to be given a medical examination.  This development was 
requested for the purposes of ascertaining whether one or 
more of his service-connected disabilities alone, apart from 
his nonservice-connected infirmities, entitle the veteran to 
either of the benefits sought.  The January 1998 Remand 
reviewed the histories of both his service-connected and 
nonservice-connected disabilities.  Because it had been 
determined after the November 1996 Remand that the veteran 
was too ill to come to a VA medical center (VAMC), the 
January 1998 Remand instructed that the examination or 
examinations be conducted, on a fee basis, on-site.  After 
the completion of this development, including receipt of all 
examination reports, the veteran's claims were to be 
readjudicated by the RO.  Unfortunately, the examination 
process called for by the January 1998 Remand was never 
completed. 

Documentation in the claims file shows that in March 1998, 
the RO contacted the Detroit, Michigan VAMC to arrange for 
fee-based examination.  A letter, dated in August 1998, by 
the Chief of Administrative Medicine at VAMC Detroit to Susan 
Smith, M.D., of Flint, Michigan, confirmed that she had been 
engaged to carry out the examination.  It was indicated that 
a copy of the veteran's claims file and other material 
specified by the January 1998 Remand accompanied the letter.  
However, in a memorandum dated in August 1999 to the Chief of 
Administrative Medicine, the RO stated that although it knew 
that Dr. Smith had examined the veteran, it had not succeeded 
in obtaining her examination report.  Therefore, the RO 
requested that another examination, with a different 
physician, be scheduled.  In a memorandum dated in September 
2000, the Chief of Administrative Medicine advised the RO 
that the VAMC had been able neither to obtain Dr. Smith's 
examination report nor to engage another physician to conduct 
the fee-based examination. 

Because the January 1998 Remand was not fully complied with, 
the case must be remanded again.  The Court has held that a 
remand by the Board confers on the appellant as a matter of 
law the right to compliance therewith and imposes on the 
Secretary of VA a concomitant duty to ensure such compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Hence, 
further development must be accomplished before the Board may 
decide this appeal. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO, with the assistance of the 
representative, is requested to determine 
whether it is now medically feasible for 
the appellant to report for a VA 
examination at a designated location.  If 
so, the development outlined below should 
be carried out in full by either fee 
basis or VA personnel.

2.  If the veteran is medically unable to 
report for a VA examination he must be 
afforded an on-site, fee-based VA medical 
examination for the purpose of 
determining the current nature and 
severity of his service-connected 
disabilities, and to ascertain his need 
for aid and attendance and housebound 
benefits due to those service-connected 
disabilities.  Copies of all pertinent 
records from the claims folder, to 
include all service medical records, 
prior VA compensation examinations, a 
copy of the January 1998 Remand, and a 
copy of this Remand must be made 
available to, and be reviewed by, all 
examining physicians for proper 
consideration of the pertinent medical 
and disability history.  All necessary 
tests and studies are to be accomplished.  
Manifestations of each service-connected 
disability must be fully identified and 
the functional limitations imposed 
thereby fully assessed and differentiated 
from those attributable to the veteran's 
nonservice-connected disorders.  Each 
examiner must comment upon the effects of 
service-connected disabilities, alone, 
upon the veteran's abilities to dress 
himself, to keep himself ordinarily clean 
and presentable, to adjust any special 
prosthetic or orthopedic appliances and 
the frequency of any such adjustment, to 
feed himself, attend to urinary and bowel 
function, and protect himself from the 
hazards or dangers incident to his daily 
environment.  Additionally, findings must 
be made by each examiner as to whether 
one or more of his service-connected 
disabilities actually require that the 
veteran remain in bed and/or directly 
result in his being substantially 
confined to his dwelling and its 
immediate premises.  Each examiner must 
complete a VA Form 21-2680, Examination 
for Housebound Status or Permanent Need 
for Aid and Attendance, and must indicate 
the etiology of any limitation observed.

With respect to any musculoskeletal 
disorder reported by any examiner, the 
examination report must also cover any 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion, in accordance with DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.

Finally, each examiner must offer 
opinions as to the following questions: 
1) whether it is at least as likely as 
not that the residuals of the severe 
gunshot wound to the left thigh, and 
subsequent surgeries in that area, 
include circulatory impairment which is 
related to the development of coronary 
artery disease, or his cerebro-vascular 
accidents; and 2) whether it is at least 
as likely as not that the veteran's 
January 1997 fall was causally related to 
his left lower extremity gunshot wound 
residuals.  A complete rationale must be 
given for each conclusion and opinion 
expressed.  The examination reports 
should be typed.

3.  After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO also should undertake 
any additional development it deems 
appropriate.  It then must review the 
expanded record and adjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, the RO should 
provide him with a supplemental statement 
of the case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to ensure due process and 
obtain additional information, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


